February 17, 2009


Ms. Lisa Powell
Atlas & Hall, L.L.P.
P. O. Box 3725
McAllen, TX 78502-3725

Mr. J. Scott McLain
Reed McLain & Guerrero, LLP
3900 N. 10th St., Ste. 850
McAllen, TX 78501
Honorable Noe Gonzalez
370th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

Mr. Richard G. Roth
Law Offices of Richard G. Roth
700 Padre Blvd. Suite M
PO BOX 40082
South Padre Island, TX 78597

RE:   Case Number:  09-0131
      Court of Appeals Number:  13-09-00054-CV
      Trial Court Number:  C-1186-04-G

Style:      IN RE  SCI TEXAS FUNERAL SERVICES, INC. DBA HIGHLAND MEMORIAL
      PARK; AND SERVICE CORPORATION INTERNATIONAL

Dear Counsel:

      The Supreme Court of Texas  granted  Relators'  Motion  for  Temporary
Relief and for Expedited Consideration Thereof and issued the enclosed  stay
order in the above-referenced case.  The Court requests  that  real  parties
in interest file a response to the petition for  writ  of  mandamus  in  the
above-referenced case.  The response is due to be filed in  this  office  no
later than 3:00 p.m., February 27,  2009.   PLEASE  NOTE  Tex.  R.  App.  P.
9.2(b), does not apply.   There  is  no  filing  fee  associated  with  this
requested response.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Laura Hinojosa|